Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 1 of 28            FILED
                                                                  2020 Dec-17 AM 09:08
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




            EXHIBIT 1
                            Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 2 of 28
                                            ALABAMA SJIS CASE DETAIL
                                                                                                               PREPARED FOR: LINDA HAWKINS
                          County: 01      Case Number: CV-2020-903905.00  Court Action:
                          Style: DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                                                                                                                                          Real Time


Case
     Case Information
  County:          01-JEFFERSON -          Case Number:   CV-2020-903905.00                                    Judge:          MJH:MARSHELL JACKSON
                   BIRMINGHAM                                                                                                  HATCHER
  Style:           DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
  Filed:           11/16/2020                 Case Status:         ACTIVE                                      Case Type: CIVIL RIGHTS
  Trial Type:      BENCH                       Track:                                                          Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    1




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                               General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                               Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                          Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                      Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                        Disposition Type:
  Revised Judgement Date:                         Minstral:                                                   Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                               Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                   LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                        Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                    Transfer Desc:
 Number of Subponeas:                          Last Update:        11/16/2020                      Updated By:       AJA




Parties
Party 1 - Plaintiff INDIVIDUAL - COLLINS DIRESHIA
     Party Information
  Party:           C001-Plaintiff             Name:           COLLINS DIRESHIA                                                 Type:              I-INDIVIDUAL
  Index:           D MUTUAL SAVIN             Alt Name:                                           Hardship:     No             JID:               MJH
  Address 1:       712 32ND ST. SOUTH                                                             Phone:        (205) 000-0000
  Address 2:
  Address 2:
                            Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 3 of 28
  City:             BIRMINGHAM                 State:      AL                                  Zip:          35233-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                            Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                         Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                            Reissue:                                Reissue Type:
  Return:                  Return Type:                            Return:                                 Return Type:
  Served:                  Service Type                            Service On:                             Served By:
  Answer:                  Answer Type:                            Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      MCC176                                MCCANTS TERRELL EUGENE             TERRELL@BURRELLMCCANTS.COM               (205) 202-5599




Party 2 - Defendant BUSINESS - MUTUAL SAVINGS CREDIT UNION
     Party Information
  Party:            D001-Defendant             Name:       MUTUAL SAVINGS CREDIT UNION                                  Type:      B-BUSINESS
  Index:            C COLLINS DIRE             Alt Name:                                       Hardship:     No         JID:       MJH
  Address 1:        2040 VALLEYDALE RD                                                         Phone:        (205) 000-0000
  Address 2:
  City:             HOOVER                     State:      AL                                  Zip:          35244-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                            Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                         Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      11/16/2020 Issued Type:    C-CERTIFIED MAIL         Reissue:                                Reissue Type:
  Return: 11/24/2020 Return Type: O-OTHER                          Return:                                 Return Type:
  Served:            Service Type                                  Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com      12/16/2020               2
     Attorneys               Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 4 of 28
   Number         Attorney Code Type of Counsel Name                                                 Email                                           Phone
   Attorney 1     000000                              PRO SE




Financial
    Fee Sheet
   Fee Status        Admin Fee      Fee Code      Payor         Payee         Amount Due            Amount Paid          Balance      Amount Hold Garnish Party

   ACTIVE            N              AOCC          C001          000                         $8.00                $8.00        $0.00          $0.00 0
   ACTIVE            N              CONV          C001          000                         $0.00               $10.36        $0.00          $0.00 0
   ACTIVE            N              CV00          C001          000                    $206.00                 $206.00        $0.00          $0.00 0
   ACTIVE            N              VADM          C001          000                        $45.00               $45.00        $0.00          $0.00 0

                                                                Total:                 $259.00                 $269.36      -$10.36          $0.00


    Financial History
 Transaction Description Disbursement Transaction         Receipt Number Amount        From Party To Party           Money     Admin Reason      Attorney Operator
 Date                    Accoun       Batch                                                                          Type      Fee

 11/17/2020     CREDIT       CONV          2021033        1439110          $10.36      C001              000                   N                             DOG
 11/17/2020     RECEIPT      AOCC          2021033        1439100          $8.00       C001              000                   N                             DOG
 11/17/2020     RECEIPT      CV00          2021033        1439120          $206.00     C001              000                   N                             DOG
 11/17/2020     RECEIPT      VADM          2021033        1439130          $45.00      C001              000                   N                             DOG



Case Action Summary
Date:         Time         Code      Comments                                                                                                           Operator
11/16/2020    3:10 PM      ECOMP     COMPLAINT E-FILED.                                                                                                 MCC176
11/16/2020    3:14 PM      FILE      FILED THIS DATE: 11/16/2020           (AV01)                                                                       AJA
11/16/2020    3:14 PM      EORD      E-ORDER FLAG SET TO "Y"                (AV01)                                                                      AJA
11/16/2020    3:14 PM      ASSJ      ASSIGNED TO JUDGE: MARSHELL JACKSON HATCHER (AV01)                                                                 AJA
11/16/2020    3:14 PM      SCAN      CASE SCANNED STATUS SET TO: N                  (AV01)                                                              AJA
11/16/2020    3:14 PM      TDMN      BENCH/NON-JURY TRIAL REQUESTED                   (AV01)                                                            AJA
11/16/2020    3:14 PM      STAT      CASE ASSIGNED STATUS OF: ACTIVE                 (AV01)                                                             AJA
11/16/2020    3:14 PM      EXPD      EXPEDITED STATUS DENIED                 (AV01)                                                                     AJA
11/16/2020    3:14 PM      ORIG      ORIGIN: INITIAL FILING              (AV01)                                                                         AJA
11/16/2020    3:14 PM      C001      C001 PARTY ADDED: COLLINS DIRESHIA               (AV02)                                                            AJA
11/16/2020    3:14 PM      C001      INDIGENT FLAG SET TO: N               (AV02)                                                                       AJA
11/16/2020    3:14 PM      C001      LISTED AS ATTORNEY FOR C001: MCCANTS TERRELL EUGE                                                                  AJA
11/16/2020    3:14 PM      C001      C001 E-ORDER FLAG SET TO "Y"                 (AV02)                                                                AJA
11/16/2020    3:14 PM      D001      D001 PARTY ADDED: MUTUAL SAVINGS CREDIT UNION                                                                      AJA
11/16/2020    3:14 PM      D001      INDIGENT FLAG SET TO: N               (AV02)                                                                       AJA
11/16/2020    3:14 PM      D001      LISTED AS ATTORNEY FOR D001: PRO SE              (AV02)                                                            AJA
11/16/2020    3:14 PM      D001      D001 E-ORDER FLAG SET TO "Y"                 (AV02)                                                                AJA
11/16/2020    3:14 PM      D001      CERTIFIED MAI ISSUED: 11/16/2020 TO D001        (AV02)                                                             AJA
11/18/2020    12:20 PM     ESCAN     SCAN - FILED 11/18/2020 - NOTICE                                                                                   SHB
11/24/2020    9:54 AM      D001      RETURN OF OTHER ON 11/24/2020 FOR D001            (AV02)                                                           SHB
11/24/2020    9:57 AM      ESERC     SERVICE RETURN                                                                                                     SHB



Images
Date:

                                               © Alacourt.com         12/16/2020                     3
Images
Date:                    Doc#     Title                  Description                            Pages
                             Case 2:20-cv-02027-KOB Document  1-1 Filed 12/16/20 Page 5 of 28
11/16/2020 3:15:48 PM    1        CIVIL_COVER_SHEET               CIRCUIT COURT - CIVIL CASE    1
11/16/2020 3:15:48 PM    2        COMPLAINT                                                     12
11/16/2020 3:17:03 PM    3        COMPLAINT - TRANSMITTAL         E-NOTICE TRANSMITTALS         2
11/16/2020 3:17:03 PM    4        COMPLAINT - SUMMONS             E-NOTICE TRANSMITTALS         1
11/18/2020 12:20:12 PM   5        NOTICE                          TO CLERK                      2
11/24/2020 9:57:12 AM    7        SERVICE RETURN - TRANSMITTAL    E-NOTICE TRANSMITTALS         1
11/24/2020 9:57:06 AM    6        SERVICE RETURN                  SERVICE RETURN                2


                                                            END OF THE REPORT




                                           © Alacourt.com    12/16/2020            4
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 611/16/2020   FILED
                                                                              of 28 3:10 PM
                                                                                                               01-CV-2020-903905.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-903905.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             11/16/2020

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 DIRESHIA COLLINS v. MUTUAL SAVINGS CREDIT UNION

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        MCC176                                  11/16/2020 3:10:03 PM                            /s/ TERRELL E. MCCANTS ESQ.
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                       DOCUMENT 2
                                                              ELECTRONICALLY
        Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 711/16/2020   FILED
                                                                  of 28 3:10 PM
                                                                         01-CV-2020-903905.00
                                                                         CIRCUIT COURT OF
                                                                    JEFFERSON COUNTY, ALABAMA
                                                                 JACQUELINE ANDERSON SMITH, CLERK
                           IN THE CIRCUIT COURT OF
                        JEFFERSON COUNTY, ALABAMA

                                                     }
DIRESHIA COLLINS                                     }
Plaintiff.                                           }
                                                     }
vs.                                                  }        Case No.:
                                                     }
MUTUAL SAVINGS CREDIT UNION                          }
Defendants.

COMPLAINT

   I.      JURISDICTION AND VENUE


        1. The jurisdiction of this court is invoked pursuant to Title VII of the Civil

Rights Act of 1964, as amended as well as the Americans with Disabilities Act, as

amended (“ADAAA”); 42 U.S.C. 12101, et seq. The jurisdiction of this court is

invoked to secure protection for and to redress the deprivation of rights secured by

2000(e) and the ADAAA respectively, providing relief against discrimination

based on gender and disability. Plaintiff has initiated her EEOC charge and

received her “Notice of Right to Sue” letter pursuant to Title VII prior to the filing

of this complaint.



II. PARTIES
                                    DOCUMENT 2
       Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 8 of 28




      2. Plaintiff, a former employee of Defendant, seeks declaratory and injunctive

relief, compensatory damages, back pay, and front pay from Defendants arising from

Defendants' violation of rights guaranteed to Plaintiff under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. 2000e, et seq., amended by the Civil Rights Act of

1991 and Americans with Disabilities Act. Plaintiff is an African American female

citizen of the United States and of the State of Alabama. She is a resident of this

Judicial District and Division. Plaintiff is an employee of the Defendant within the

meaning of Title VII of the Civil Rights Act of 1964 and the 1991 amendments

thereto.



      3.     Defendant Mutual Savings Credit Union is an employer within the

meaning of Title VII of the 1964 Civil Rights Act and the 1991 amendments thereto.

Defendant is operating within this County, District, and Division.



III. Facts



      4. On April 24, 2019, Collins began working at Mutual Savings Credit Union.



      5. Collins began working as a teller.
                                     DOCUMENT 2
        Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 9 of 28




       6. Collins received a favorable performance evaluation from her branch

manager, Takesha Coleman (“Coleman”) as late as mid-August 2019.

       7. On September 4, 2019, Collins arrived for work and immediately told

Coleman that she was not feeling well.

       8. Around lunch time, Collins began to experience chest pain and a tightening

in her chest along with headache and chills.

         9. Collins also started to have difficulty moving and breathing.

       10. Collins went to Coleman again and told her of the symptoms she was

experiencing and requested that she be allowed to go home for the remainder of the

day.

       11. Coleman told her that she could not leave because there was only one

other teller “on the front.”

        12. Collins offered to stay until the last employee had gone to lunch but this

request was rejected as well.

        13. Collins then went on her lunch break but did not eat.

       14. She slept for her entire break for fear that she would vomit any food she

tried to eat.

       15. Collins came back from lunch and her earlier symptoms had not subsided,

so she asked to go home for a third time and the answer was still no.

    16. Coleman began to look at Collins with a look of disdain and disgust.
                                    DOCUMENT 2
         Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 10 of 28




   17. A customer came in and noticed that Collins was visibly ill.

    18. She asked Collins why she would not go home.

     19. Collins said that she was not being allowed to go home.

   20. The customer then asked her if Coleman was stopping her from going home

and she said yes.

 21. The customer asked to speak with Coleman and she finally relented and

allowed Collins to leave after speaking with the customer.

   22. Collins went to her car still feeling the persistent symptoms.

  23. She also started to vomit profusely.

  23. She called her mother to come and pick her up from work as she could not

drive.

 24. One of her co-workers whom was working the drive-thru saw her in the

parking lot and she alerted Coleman and other co-workers.

  25. Coleman and two co-workers came to Collins’s car.

  26. Coleman began asking Collins if she had “gotten drunk and been knocked up”

insinuating that Coleman had become pregnant.

 27. She continued to assert her belief that Collins was pregnant.

 28. Coleman then asked Collins’s mother to call and let her know if Collins would

be available to work on the next day,
                                    DOCUMENT 2
      Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 11 of 28




 29. Later that day, Collins’s mother called Coleman and told her that the doctor

had given Collins an excuse that instructed her not to return to work until Monday.

 30. Collins found out at her doctor’s appointment that her blood pressure was

extremely high which placed her at risk of stroke and/or heart attack.

31. She was also informed that her iron was extremely low.

32.   Collins’s mother called Coleman and relayed these diagnoses to her on

September 4, 2019.

33. Collins returned to work on Monday, September 9, 2019 and gave Coleman the

work excuse from the doctor.

34. Upon Collins’s return to work, the assistant branch manager pressed her about

whether she was pregnant and her medical diagnosis.

35. The assistant manager continued to pry into Collins’s medical diagnosis.

36. She asked Collins what was wrong and Collins said that she had ha\d some

personal/family issues over the weekend.

37. Collins stated specifically that some of those family members made her want

to punch them in the face.

38. It was clear that the comments were simply Collins venting over family/personal

events from the previous weekend and were not directed at anyone in the workplace.

39. On September 10, 2019, Collins was written up by Coleman for allegedly being

rude to a customer and threatening to punch a co-worker.
                                      DOCUMENT 2
         Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 12 of 28




40. Collins refused to sign the write-up because the allegations were false.

41. Collins asked Coleman if she would speak with the employee that she was

alleged to have threatened.

42. Coleman refused speak with the employee.

43. Coleman brought in the assistant manager and another employee whom was

not a party to the conversation instead.

44. Collins actually spoke to the customer to which she was being accused of being

rude.

45.     The customer stated that she had not been rude to him.

46.     Collins asked him for his contact information to give to Coleman for her to

follow up.

47.     Coleman refused to follow up with the customer.

48.      Then, on September 11, 2019, Collins was called into Coleman’s office and

informed by Coleman that she was being terminated, allegedly, for refusing to sign

the fraudulent write-up and insubordination.

49.      The supposed insubordination consisted of Collins stating that the assistant

manager had not told the truth.

50. Collins was allegedly terminated for these offenses while much worse was done

by employees with impunity.
                                      DOCUMENT 2
       Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 13 of 28




51. Coleman and Collins’s other co-workers talked about having sex constantly on

a daily basis.

52. Coleman even asked Collins how many sexual partners she had had.

53. After Coleman’s persistent questioning on the subject, Collins admitted that she

had only had one sexual partner.

54. To which Coleman replied that Collins had not “lived” stating that Collins

needed to “try out multiple dicks.”

55.    Coleman and the co-workers often spoke about sexual positions and their

sexual exploits.

56.   These conversations made Collins extremely uncomfortable.

57.    Collins also witnessed employees actually curse customers and none were

disciplined or terminated.

IV. COUNT ONE: DISABILITY DISCRIMINATION

 58. Collins hereby repeats and realleges each and every allegation in paragraphs

1 through 57, inclusive, as if fully set forth herein.

  59. Mutual Savings did discriminate against and terminate Collins based on

perceived and actual disabilities.

60. Mutual Savings became aware of Collins’s diagnoses of high blood pressure

and anemia on or about September 5, 2019.
                                      DOCUMENT 2
       Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 14 of 28




61. After this revelation, Mutual Savings terminated her less than one week later

for offenses that it was clear she had not committed.

62. Collins had just received a positive performance evaluation the month before

and was not made aware of any problems or issues.

63. As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Americans with Disabilities Act, as

amended, Plaintiff has suffered and continues to suffer severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

emotional pain and suffering, for which she is entitled to an award

of monetary damages and other relief.

64. Defendant’s unlawful and discriminatory conduct in violation of the Americans

with Disabilities Act was outrageous and malicious, was intended to injure Plaintiff,

and was done with conscious disregard of Plaintiff’s civil rights, entitling Plaintiff

to an award of punitive damages.

V. COUNT TWO: PREGNANCY DISCRIMINATION

65. Collins hereby repeats and realleges each and every allegation in paragraphs 1

through 64, inclusive, as if fully set forth herein.

66. Agents of Mutual Savings made known their belief that Collins was pregnant on

September 4, 2019 and later.
                                     DOCUMENT 2
      Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 15 of 28




67. Collins was terminated about a week later for offenses she did not commit.

68. Management for Mutual Savings knew that she had not committed these

offenses.

69. Not only did Collins not commit the alleged offenses, there were many other

employees whom committed much worse offenses and were neither disciplined nor

terminated.

70. Collins was terminated, at least in part, because of Mutual Savings agents’ belief

that she was pregnant.

71. In other words, a motivating factor in the decision to terminate Collins was

pregnancy.

72. As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the Pregnancy Discrimination Act, as

amended, Plaintiff has suffered and continue to suffer severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

emotional pain and suffering, for which she is entitled to an award

of monetary damages and other relief.

73. Defendant’s unlawful and discriminatory conduct in violation of the Pregnancy

Discrimination Act was outrageous and malicious, was intended to injure Plaintiff,
                                      DOCUMENT 2
       Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 16 of 28




and was done with conscious disregard of Plaintiff’s civil rights, entitling Plaintiff

to an award of punitive damages.

VI. COUNT THREE: HOSTILE WORK ENVIRONMENT

74. Collins hereby repeats and realleges each and every allegation in paragraphs 1

through 73, inclusive, as if fully set forth herein.

75. Collins experienced and endured a constant and daily barrage of explicit sexual

language and taunting about her sexual experiences.

76. This constant and persistent indiscretion served to alter the terms and conditions

of the workplace in a deleterious manner.

77. Collins’s supervisor, Coleman was the main actor in creating and condoning the

hostile work environment in which Collins had to work.

78. Coleman then terminated Collins.

79.   The termination represented a tangible employment action.

80. As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII of the Civil Rights Act of 1964, as

amended, Plaintiff has suffered and continue to suffer severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

emotional pain and suffering, for which she is entitled to an award

of monetary damages and other relief.
                                      DOCUMENT 2
       Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 17 of 28




81. Defendant’s unlawful and discriminatory conduct in violation of the Civil Rights

Act of 1964, as amended, was outrageous and malicious, was intended to injure

Plaintiff, and was done with conscious disregard of Plaintiff’s civil rights, entitling

Plaintiff to an award of punitive damages.




             WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the

following relief:

      1. Grant Plaintiff an order requiring Defendant to make Plaintiff whole by

granting appropriate declaratory relief, lost wages, compensatory and punitive

damages; and

      2. Grant Plaintiff a permanent injunction enjoining Defendants, its agents,

successors, employees, attorneys and those acting in concert therewith from

continuing to violate the civil rights laws.

      3. Plaintiff prays for attorney fees and such other and further, different or

additional relief as justice may require.
                                     DOCUMENT 2
      Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 18 of 28




                                            /s/ Terrell E. McCants

                                             ______________________________

                                            Terrell E. McCants (MCC176)




Burrell & McCants, LLC

712 32nd St. S.

Birmingham, Al 35233 (205) 202-5599

e-mail: terrell@burrellmccants.com
            Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 19 of 28


                                       AlaFile E-Notice




                                                                          01-CV-2020-903905.00


To: TERRELL E. MCCANTS ESQ.
    terrell@burrellmccants.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                      DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                     01-CV-2020-903905.00

                      The following complaint was FILED on 11/16/2020 3:15:48 PM




     Notice Date:    11/16/2020 3:15:48 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
           Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 20 of 28


                                      AlaFile E-Notice




                                                                         01-CV-2020-903905.00


To: MUTUAL SAVINGS CREDIT UNION
    2040 VALLEYDALE RD
    HOOVER, AL, 35244




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                    01-CV-2020-903905.00

                     The following complaint was FILED on 11/16/2020 3:15:48 PM




    Notice Date:    11/16/2020 3:15:48 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
            Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 21 of 28


                                       AlaFile E-Notice




                                                                          01-CV-2020-903905.00


To: TERRELL E. MCCANTS ESQ.
    terrell@burrellmccants.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                      DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                     01-CV-2020-903905.00

                      The following complaint was FILED on 11/16/2020 3:15:48 PM




     Notice Date:    11/16/2020 3:15:48 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
           Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 22 of 28


                                      AlaFile E-Notice




                                                                         01-CV-2020-903905.00


To: MUTUAL SAVINGS CREDIT UNION
    2040 VALLEYDALE RD
    HOOVER, AL, 35244




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                    01-CV-2020-903905.00

                     The following complaint was FILED on 11/16/2020 3:15:48 PM




    Notice Date:    11/16/2020 3:15:48 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 23 of 28

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903905.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
  NOTICE TO:       MUTUAL SAVINGS CREDIT UNION, 2040 VALLEYDALE RD, HOOVER, AL 35244

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  TERRELL E. MCCANTS ESQ.                                                                        ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 121 Edenton Street, Birmingham, AL 35242                                                                         .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of DIRESHIA COLLINS
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                11/16/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ TERRELL E. MCCANTS ESQ.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 24 of 28
                          DOCUMENT 5
Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 25 of 28
                          DOCUMENT 6
Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 26 of 28
                          DOCUMENT 6
Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 27 of 28
           Case 2:20-cv-02027-KOB Document 1-1 Filed 12/16/20 Page 28 of 28


                                      AlaFile E-Notice




                                                                         01-CV-2020-903905.00
                                                        Judge: MARSHELL JACKSON HATCHER
To: MCCANTS TERRELL EUGENE
    terrell@burrellmccants.com




                       NOTICE OF NO SERVICE
                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    DIRESHIA COLLINS V. MUTUAL SAVINGS CREDIT UNION
                                   01-CV-2020-903905.00

                         The following matter was not served on 11/24/2020

                             D001 MUTUAL SAVINGS CREDIT UNION
                                         Corresponding To
                                              OTHER
                                         NO SIGNATURE




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
